DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 208, 210, 212, and 216.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what the relationship is between the C2 to C4 olefins introduced in claim 2 and those introduced in claim 1 (“steam cracking...to produce C2 to C4 olefins”). Are they the same or different? If the same, the limitation should be amended to –the (or said) C2 to C4 olefins—. If different, the limitation should be amended to clarify such.
Regarding claim 12, it is unclear how the separation step claimed therein relates the separation step in claim 1 regarding separating the hydrotreated stream. It appears Applicant is intending to further limit the separation step of claim 1; however, the language of the claim does not clearly reflect this, e.g. by stating “a…paraffinic stream”, “a reformable stream”, and “an aromatic stream.” When referring back to elements already recited, Applicant should use “the” or “said” instead of “a/an”.
Regarding claim 13, it is unclear what the relationship is between “a first stream” introduced in claim 3 and the first stream introduced in claim 1. The office believes they are the same and has interpreted the claim accordingly. The claim should be amended to refer back to the first stream previously introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al (US 2014/0357913) in view of Xie et al (WO 2016/192041).
Xie is cited from the English language equivalent (US 2018/0163147).
Regarding claims 1, 2, 15, Funk discloses a method for processing full range naphtha comprising:
8 to a separation unit 10 (see drawing; [0013], straight run naphtha; [0016]);
separating the naphtha, in the separation unit, to produce a light naphtha stream 12 and a heavy naphtha stream 14 (see [0016]);
hydrotreating (HDT) the heavy naphtha stream in a HDT unit 20 to produce a HDT stream 22 (see [0016]);
separating 30 the HDT stream to produce a paraffinic stream comprising primarily paraffins (extract stream 32 comprising normal hydrocarbons) and a reformable stream (raffinate stream 34) (see [0016]);
reforming 50 the reformable stream to produce an aromatic stream 52 comprising greater than 50 wt% aromatics (see [0019]; Table);
combining the light naphtha stream with the paraffinic stream to produce a combined stream (see [0016]); and
cracking 40 the combined stream to form a cracked stream (see [0016]).
The claimed final boiling point of the full range naphtha is typical of a full range straight run naphtha and is therefore considered to be inherent to the naphtha feed in Funk or, at the very least, is overlapping therewith. The light naphtha comprises C5- hydrocarbons and some C6 hydrocarbons and the heavy naphtha stream comprises C7 and heavier components and some C6 components (see [0017]), thus teaching boiling points in line with those claimed.
Funk discloses that the cracking can be steam cracking or catalytic cracking (see [0010]), but does not disclose the specific sequence of cracking steps as claimed.
Xie is directed to a process for converting naphtha in a process combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses:

separating the cracked stream to produce a plurality of product streams that include a first stream comprising C2 to C3 paraffins (see [0006]; [0008]); and
steam cracking the first stream to produce (and recover) C2 to C4 olefins (see [0007]; [0010]).
The advantages of the two cracking process are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that the process significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking steps of Xie into the cracking step in the process of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
Regarding claim 3, Xie discloses wherein steam cracking is performed at a temperature of from 800 to 850°C and a residence time of 0.2 to 0.5 s (see [0042]), within the claimed ranges.
Regarding claim 4, given that the first separation of Funk separates by boiling point, it is considered to be a distillation unit (see [0009]; [0016]-[0017]).
Regarding claims 5 and 6, Funk does not explicitly disclose the operating conditions of the separation unit. However, determining the suitable operating conditions to achieve the separation into the light and heavy streams as described therein amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claims temperature and pressure of the separation unit are not considered to patentably distinguish the instant claims from the prior art.
Regarding claim 7, Xie discloses wherein catalytic cracking is performed at a temperature of 600 to 720°C (see [0031]), within the claimed range.
Regarding claim 8, Xie does not explicitly disclose the operating pressure of the catalytic cracking. Nevertheless, a person of ordinary skill in the art would determine, by routine experimentation, the optimum pressure for carrying out the catalytic cracking step in order to achieve the desired conversion. Absent a showing of criticality of unexpected results, the claimed operating pressure is not considered to patentably distinguish the instant claims over the prior art.
Regarding claim 9, Xie discloses wherein the catalytic cracking is performed in the presence of a ZSM-5 catalyst (see [0036]).
Regarding claim 11, Funk discloses wherein the full range naphtha is obtained from distilling crude oil (straight run naphtha, see [0013]).
Regarding claim 12, Funk discloses wherein separating the HDT stream produces normal hydrocarbons in the C5 to C11 range, overlapping the claimed range, and a reformable stream comprising non-normal hydrocarbons (see [0018]). Some amount of naphthenes are expected to be inherent in the non-normal hydrocarbon stream. Reforming produces a stream with at least 50 wt% aromatics (see Table).
Regarding claim 14, Funk does not explicitly disclose the compositional breakdown of the full range naphtha stream. However, the selection of a suitable starting material for carrying out the process of Funk in view of Xie amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success. The claimed composition of the full range naphtha is not considered to patentably distinguish over the prior art, absent evidence to the contrary (also see Table 1 of Xie, which provides evidence that the composition claimed is typical of naphtha).
Regarding claim 16, Xie discloses a yield of olefins and aromatics within the claimed range (see Table 2). The combination of Funk and Xie is reasonably expected to inherently yield olefin and aromatics as claimed.
Regarding claim 17, Funk discloses wherein HDT removes at least one of sulfur and nitrogen (see [0009]).
Regarding claim 18, Xie discloses returning unconverted hydrocarbons to the catalytic cracking for further catalytic cracking (see Fig. 2; [0077]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie, as applied to claim 1, in further view of Weintrob et al (US 2019/0062652).
Regarding claim 10, Funk discloses wherein separating the hydrotreated stream comprises extraction (see [0018]), but does not disclose that it comprises distilling.
Weintrob discloses that conventional processes for separation by extraction of paraffins from aromatics include extraction or extractive distillation (see [0030]). Specifically selecting extractive distillation to carry out the separation step in the Funk process would have been obvious to a person of ordinary skill in the art, based on the finite choices known to be conventional for achieving extraction, and would be associated with at least a reasonable expectation of success.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie, as applied to claim 1, in further view of Fanget et al (US 2015/0284646).
Regarding claim 13, while Xie discloses only three streams exiting the separator (see Fig. 1; [0008]-[0011], hydrogen/methane, lower alkane, and C6 to C12 hydrocarbons), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). 
It is further noted that all of the claimed hydrocarbon fractions are present in the catalytic cracking effluent of Xie (see Table 4). Separating into multiple product streams and specific .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie, as applied to claim 1, as evidenced by and/or in further view of Davis et al (US 2005/0284794).
Regarding claim 19, Funk does not explicitly disclose the operating conditions for the hydrotreating step. However, selection of suitable operating conditions to achieve the stated objective of sulfur and nitrogen removal (see [0009]) would require nothing more than routine experimentation for a person of ordinary skill in the art. In this regard, the office further notes that the claimed operating conditions are rather typical for hydrotreating of naphtha, as evidenced by Davis (see [0027], which discloses a temperature of from 150 to 400°C, pressure from 100 to 3000 psig, and LHSV of from 0.1 to 10, within of overlapping the claimed ranges). The claimed operating conditions are therefore not considered to define a patentable invention over the prior art. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie and Fanget.
Regarding claim 20, Funk discloses a system for producing light olefins from a full range naphtha feed comprising (see drawing; [0016]-[0019]):
a separation unit 10 for separating a full range naphtha feed 8 into a light naphtha stream 12 and a heavy naphtha stream 14;
a HDT reactor 20 for HDT the heavy naphtha stream;
a separator 30 for separating the HDT heavy naphtha stream into a paraffins stream 32 and a reformable stream 34;
a reforming unit 50 for reforming the reformable stream; and
a cracking unit 40 
Funk discloses that the cracking unit can be a steam cracker or a catalytic cracker (see [0010]), but does not disclose the specific sequence of cracking reactors as claimed.
Xie is directed to a converting naphtha by combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses (see Fig. 1; [0071]):
a light naphtha catalytic cracking unit (see [0006]; [0018]);
a separator for separating catalytically cracked product (see [0006]; [0008]); and
a steam cracker for steam cracking the C2 to C3 paraffin stream (see [0007]; [0010]).
The advantages of this configuration are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that this configuration significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking units of Xie into the system of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
While Xie discloses a stream for light paraffins and a combined stream for light olefins and C6 to C12 hydrocarbons exiting the separator (see Fig. 1; [0008]-[0009]), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams, including at least three, to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). Separating into three (or more streams) is not considered to patentably distinguish over the prior art and would have been an obvious modification for a person of ordinary skill to implement in Xie, in light of the Fanget reference.
Details regarding the composition of the streams are not structurally limiting to the claimed apparatus. See MPEP 2114 & 2115.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772